Per Curiam.
Plaintiffs commenced an action in July of 1972, against defendants Ricco, Inc., and Joe A. Rickard. Pursuant to that action a writ of garnishment was issued by the trial court and *103directed to Manufacturers National Bank of Detroit, garnishee defendant. The garnishee defendant disclosed indebtedness to both defendants. At the time of such disclosure, the garnishee defendant took no action to claim setoff against either the principal defendants or the principal plaintiffs.
On August 27, 1975, a judgment by consent for plaintiffs was entered by the trial court against the principal defendants. The judgment was duly presented to the garnishee defendant on August 27, 1975. The garnishee defendant refused to honor the order directing payment of the funds. On August 28, 1975, plaintiffs filed a motion for judgment against the garnishee defendant. The garnishee defendant then filed its reply to the motion for judgment against the garnishee defendant and included affirmative defenses and a counterclaim. The counterclaim sought to have an unliquidated indebtedness, promissory notes alleged to be overdue owing from plaintiffs to the garnishee defendant, set off against the garnishee defendant’s liability to pay plaintiffs the garnisheed funds.
After a hearing the trial court entered a judgment against the garnishee defendant directing it to pay plaintiffs the garnisheed funds in accordance with the August 27, 1975, judgment for plaintiffs. The court also by order struck the counterclaim. The court also refused the garnishee defendant’s motion to amend judgment or to stay execution pending the outcome of the counterclaim. The garnishee defendant appeals as of right.
The garnishee defendant asserts a novel question herein, namely, whether a garnishee defendant can join an unliquidated claim against the plaintiff in a garnishment action and therefore delay transfer of the garnisheed funds until after *104adjudication of the counterclaim. This question apparently has not been faced, or at least not considered, by Michigan courts. However, we need not decide whether the counterclaim asserted herein by the garnishee defendant may be a proper one for a joinder under GCR 1963, 203.2.1 GCR 1963, 111.2 provides that counterclaims are to be filed with the responsive pleading. Michigan civil procedure further provides that the disclosure of the garnishee defendant shall constitute a responsive pleading, therefore, defendant has failed to properly assert its counterclaim. GCR 1963, 738.11(1), Clark v Hacker, 345 Mich 751; 76 NW2d 806 (1956).
The garnishee defendant filed two disclosures, yet failed to assert its counterclaim until after the plaintiffs moved for judgment against the garnishee defendant, pursuant to GCR 1963, 738.11(2). The trial court did not abuse its discretion by refusing to allow the garnishee defendant to file its counterclaim at this point in the proceedings. Vermont Mutual Insurance Co v Dalzell, 52 Mich *105App 686; 218 NW2d 52 (1974), lv den 392 Mich 803 (1974).
Affirmed.

 At first glance it may seem that an unrelated counterclaim could not be asserted by the garnishee defendant against the plaintiffs. It is a fundamental principle that garnishment proceedings are not in the ordinary course of law, as they involve matters which would not otherwise be considered either at law or in equity. Blake v Hubbard, 45 Mich 1; 7 NW 204 (1880). Garnishment proceedings are entirely creatures of statute and are to be strictly construed. Hosner v Brown, 40 Mich App 515; 199 NW2d 295 (1972), Carr v National Discount Corp, 320 Mich 192; 30 NW2d 832 (1948). Michigan courts have further held'that a garnishment proceeding is ancillary to an action against the principal defendant and wholly dependent thereon and is not the commencement of an independent action. Stevens v Northway, 293 Mich 31; 291 NW 211 (1940). However, Michigan laws concerning joinder have recently been revised and significantly liberalized. See GCR 1963, 203.2, 1 Honigman & Hawkins, Michigan Court Rules Annotated (2d ed), pp 473-480, especially p 479 where it is said: Sub-rule 203.2 permits unrestricted joinder of all claims, either legal or equitable, which the parties have against each other, even though the claims are entirely unrelated in such matter.” (Emphasis supplied.) See also, Committee Notes to GCR 203 at 1 Honigman & Hawkins, Michigan Court Rules Annotated (2d ed), pp 471-473.